 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   SECURITIES AND EXCHANGE                         Case No.: 17cv1456-JAH (JLB)
     COMMISSION
12
                             Plaintiff,              ORDER GRANTING IN PART AND
13                                                   DENYING IN PART PLAINTIFF'S
     v.                                              MOTION FOR MONETARY
14
                                                     REMEDIES
     TROY JOSEPH FLOWERS, SEAN
15
     PAUL NEVETT, and FRUITION, INC.,
16   formerly known as SEACOAST
     ADVISORS, INC.
17
                            Defendants.
18
19
20                                        INTRODUCTION
21         This civil-enforcement action involves allegations of stock market manipulation and
22   matched trading in the securities of two companies by Defendants Troy J. Flowers
23   (“Flowers”), Fruition Inc., a Nevada corporation (“Fruition”), and Sean P. Nevett
24   (“Nevett”), (collectively referred to as (“Defendants”)). Defendants implemented a scheme
25   to profit by manipulating the price of publicly traded stocks. Judgment was entered against
26   Flowers, Nevett, and Fruition following Notices of Settlement and Consent. The matter is
27   now before the Court on a motion for monetary remedies pursuant to Consents and
28   Judgments.

                                                 1
                                                                                17cv1456-JAH (JLB)
 1                                           BACKGROUND
 2         On July 19, 2017, Plaintiff filed a Complaint against Defendants alleging fraud,
 3   manipulative trading practices, and various violations of the Securities Act of 1933
 4   (“Securities Act”) and the Securities Exchange Act of 1934 (“Exchange Act”) including:
 5   (1) Section 10(b) of the Exchange Act and Rule 10b-5 (a) and (c); (2) Section 9(a)(1) of
 6   the Exchange Act; and (3) Section 17(a)(1) and (3) of the Securities Act. In general
 7   Defendants were alleged to have controlled 100% of the restricted and unrestricted stock
 8   of two non-operational companies, Lincot Corp. (“Lincot”) and Artec Global Media, Inc.
 9   (“Artec”) by managing brokerage accounts placed in the names of friends, family, and shell
10   corporations (i.e. nominee accounts) to conceal their involvement. In pertinent part, the
11   Complaint alleges the following:
12         Beginning on or about September 5, 2012, and continuing through February 2013,
           Flowers and Nevett engaged in trading designed to manipulate and artificially
13
           increase the price of Licont’s stock trading on the OTC Bulletin Board [5]… ¶In some
14         instances, Nevett placed both the buy and sell order using different nominee
           accounts. In other instances, Nevett and Flowers placed matching orders in collusion
15
           with each other… ¶Through their matched trading, Flowers and Nevett manipulated
16         the price of Licont shares from $3.45 per share on September 5, 2012, up to a high
           of $7.35 per share on February 6, 2013, which gave Licont a total market
17
           capitalization in excess of $19 million. Over the same period, Nevett and Flowers
18         sold a majority of the unrestricted Licont shares they controlled to unrelated third
           parties, in open market transactions on the OTC Bulletin Board.
19
20
           Between September 2012 and February 2013, Fruition realized            proceeds of
21         approximately $1,338,315 from its sale of Licont shares to unrelated   third parties.
           During the same period, Flowers and Nevett realized additional          proceeds of
22
           approximately $832,342 from sales of Licont shares to unrelated        third parties
23         through other accounts.
24
25
     5
       The over-the-counter bulletin board (OTCBB) is an electronic trading service provided
26
     by the National Association of Securities Dealers (NASD) that offers traders and investors
27   up-to-the-minute quotes, last-sale prices and volume information for equity securities
     traded over the counter (OTC).
28

                                                 2
                                                                               17cv1456-JAH (JLB)
 1   Between November 18, 2013 and September 30, 2014, Nevett and Flowers engaged in
 2   similar conduct in relation to Artec. The Complaint alleges:
 3         …Nevett and Flowers manipulated the price of Artec stock through matched orders
           to increase its price from $2.50 per share to $4.93 per share….¶Flowers sold
 4
           approximately 444,000 Artec shares out of his Fruition account for proceeds of more
 5         than $1,100,000. Flowers transferred a portion of the proceeds to nominee bank
           accounts controlled by Nevett…
 6
 7
           Nevett continued to manipulate the price of Artec stock, which hit a high of $5 a
 8         share on August 22, 2014. ¶ [In] October 2014, Flowers transferred a total of
           $554,241 from Fruition trading accounts to Fruition’s Wells Fargo checking
 9
           account. Flowers kept approximately $176,000 of the funds in his checking account.
10         Flowers wired approximately $377,300 to a Nevett-controlled bank account held in
           the name of a nominee third party company named Kavame Holdings. Nevett then
11
           transferred the entire amount to another nominee company, Bula Holdings, through
12         which Nevett had been selling Artec stock. During the same month, Bula Holdings
           realized proceeds of about $280,000 from sales of Artec stock.
13
14
           After Flowers and Nevett ceased their manipulative activity, the price of Artec stock
15         dropped substantially. By November 2014, Artec stock was trading at about $2.72
           per share. Several months later, in June 2015, the price had dropped to $0.41 per
16
           share.
17
18         Defendants each filed an Answer to the Complaint and a Joint Discovery Plan was
19   filed on November 3, 2017.      On January 10, 2018, without admitting or denying the
20   allegations, each Defendant filed a Notice of Settlement and Consent agreeing to the entry
21   of Judgment, which ordered Defendants to pay: (1) disgorgement with prejudgment
22   interest, calculated from July 19, 2017, and (2) a civil penalty in an amount to be
23   determined under §20(d) of the Securities Act, 15 U.S.C. §77t(d) and §21(d)(3) of the
24   Exchange Act, 15 U.S.C §78u(d)(3).
25         Defendants agreed they may not challenge the validity of the Consent or the
26   Judgment, and that for the purposes of the motion, the allegations of the Complaint are
27   accepted as true by the Court. Judgment against each Defendant was entered on January
28   19, 2018. On July 27, 2018, Plaintiff filed the instant motion for monetary remedies.

                                                 3
                                                                                17cv1456-JAH (JLB)
 1                                             DISCUSSION
 2         A.     DISGORGEMENT
 3         To establish an appropriate disgorgement amount, the SEC need only show a
 4   “reasonable approximation of profits” or investor losses causally connected to the
 5   violation.   S.E.C v. Platforms Wireless, 617 F.3d 1072, 1096 (9th Cir. 2010); J.T.
 6   Wallenbrock, 440 F.3d 1109, 1113-14 (9th Cir. 2006). Once the SEC has made such a
 7   showing, the burden then shifts to the defendant to “demonstrate that the disgorgement
 8   figure was not a reasonable approximation.” Platforms Wireless, 617 F.3d at 1096 (quoting
 9   SEC v. First City Financial Corp., Ltd., 890 F.2d 1215, 1232 (D.C. Cir. 1989)). “[T]he
10   risk of uncertainty should fall on the wrongdoer whose illegal conduct created that
11   uncertainty.” Id. (quoting First City Financial, 890 F.2d at 1231, 1232).
12         Citing recent Supreme Court case, Kokesh v. SEC, 137 S. Ct. 1635 (2017),
13   Defendants Flowers and Fruition argue that disgorgement would be a penalty and
14   inconsistent with its equitable purpose as remedial relief. In SEC v. Jammin Java Corp.,
15   No. 215CV08921SVWMRWX, 2017 WL 4286180, at *2 (C.D. Cal. Sept. 14, 2017), a
16   similar position was taken by defendant in an effort to bar the SEC from seeking
17   disgorgement. In Jammin Java Corp, the district court held that Kokesh leaves existing
18   Ninth Circuit precedent in place reiterating the holding in Krull v. SEC, 248 F.3d 907, 914
19   & n.9 (9th Cir. 2001) that “just because something is a penalty for purposes of § 2462 does
20   not mean it is a penalty for other purposes.” Jammin Java Corp., 2017 WL 4286180, at
21   *4.   The Supreme Court explicitly noted that “[n]othing in this opinion should be
22   interpreted as an opinion on whether courts possess authority to order disgorgement in SEC
23   enforcement proceedings or on whether courts have properly applied disgorgement
24   principles in this context….” Kokesh, 137 S. Ct. at 1642 n.3. This Court retains, as did our
25   central counterpart, equitable power to order disgorgement.
26         Although Defendants characterize disgorgement as an improper penalty, Plaintiff
27   highlights that each Defendant has already agreed to pay disgorgement with prejudgment
28   interest pursuant to consents filed by each Defendant and the subsequent entry of judgment.

                                                  4
                                                                                 17cv1456-JAH (JLB)
 1   Plaintiff argues that any position taken by Defendants contrary to the terms of their
 2   consents should be rejected. Specifically the Court notes that Fruition has agreed to pay
 3   disgorgement and civil penalties separately and apart from individual Defendants, Flowers
 4   and Nevett. In addition, Flowers agreed to pay disgorgement after Kokesh was issued.
 5   Pursuant to consents filed by Defendants and judgment entered by this Court, the Court
 6   finds disgorgement of ill-gotten gains an appropriate remedy as to each Defendant.
 7         1.     Reasonable Approximation of Ill-Gotten Gains
 8         The SEC seeks disgorgement of ill-gotten gains in the amount of $3,684,954.00, and
 9   prejudgment interest in the amount of $194,443.31, for a total of $3,879,397.31. Plaintiff’s
10   forensic expert opined that “a reasonable approximation of the personal benefits …
11   obtained by Mr. Flowers was $1,673,745 and by Mr. Nevett was $2,010,869.” See Doc.
12   No. 34-2, p. 12 -14; Expert Report, p. 4. These figures are based on an analysis of the
13   personal luxury expenses incurred and charged by Flowers and Nevett to an American
14   Express credit card account held in the business name of Checkpoint Marketing. See Doc.
15   No. 34-2, pg. 13; Expert Report, p. 5-6; Ex D.
16         Nevett challenges the approximation of total proceeds gained from the fraudulent
17   scheme and contends that only those proceeds attributed to Fruition are appropriate to
18   consider for disgorgement purposes. In light of Nevett’s consent accepting the allegations
19   in the Complaint as true, the Court finds Nevett’s argument unpersuasive. Limiting
20   disgorgement to $2,740,861 based only on proceeds distributed through Fruition is
21   inconsistent with the allegations pled in the Complaint. The Complaint alleges Defendants
22   used nominee accounts to perpetuate the fraud and held proceeds in accounts under various
23   names. “The amount of disgorgement should include all gains flowing from the illegal
24   activities.” Platforms Wireless, 617 F.3d at 1096, quoting SEC v. JT Wallenbrock &
25   Assocs., 440 F.3d 1109, 1114 (9th Cir. 2006).
26         Defendants Fruition and Flowers do not challenge the approximation of total
27   proceeds, but instead challenge the approximation of Flower’s personal benefit for
28   purposes of apportionment. However, “[o]nce the Commission has established the close

                                                  5
                                                                                 17cv1456-JAH (JLB)
 1   collaboration between…. defendants in the fraudulent scheme, the burden [i]s on
 2   [defendants] to [first] establish that apportionment [i]s warranted.” S.E.C. v. Whittemore,
 3   659 F.3d 1, 11 (D.C. Cir. 2011) (citing SEC v. Hughes Capital Corp., 124 F.3d 449, 455
 4   (3rd Cir. 1997)).
 5         2.     Joint and Several Liability versus Apportionment
 6         The SEC seeks disgorgement of the ill-gotten gains jointly and severally against
 7   Flowers, Nevett, and Fruition. Plaintiff argues joint and several disgorgement is supported
 8   by the allegations in the Complaint showing that Defendants worked together as partners
 9   to perpetrate the fraud. The Ninth Circuit has found, “where two or more individuals or
10   entities collaborate or have a close relationship in engaging in the violations of the federal
11   securities laws, they [may be] held jointly and severally liable for the disgorgement of
12   illegally obtained proceeds.” J.T. Wallenbrock, 440 F.3d at 1117 (quoting First Pac.
13   Bancorp, 142 F.3d at 1191). See also SEC v. Gendreau & Associates, Inc., Case No. CV
14   09-3697-JST (FMOx), 2011 WL 13177284, at *4 (C.D. Cal. Apr. 29, 2011) (holding
15   defendants jointly and severally liable).
16         Defendants argue joint and several liability is not appropriate and that the Court may
17   “exercise…discretion in reducing or rejecting joint-tortfeasor liability when particular
18   defendants…have received different amounts of ‘illicit profits’ from those violations.”
19   SEC v. E-Smart Technologies, 139 F. Supp. 3d 170, 189 (D.C. 2015). Despite the
20   allegation of a close relationship between Defendants in carrying out illegal acts,
21   Defendants contend that they may still prove apportionment in order to avoid joint and
22   several liability. In sum, Defendants argue that they should only be held responsible for
23   the amount equal to their pecuniary gain, which has already been determined by Plaintiff’s
24   expert. Id. at 188 (citing SEC v. Whittemore, 659 F. 3d 1, 9 (D.C. Cir. 2011). Plaintiff’s
25   expert summarized her opinion as follows:
26         A reasonable approximation of the personal benefits from the Securities
           Transactions obtained by Mr. Flowers was $1,673,745 and by Mr. Nevett was
27
           $2,010,869. Such approximations are conservative because they do not include
28

                                                   6
                                                                                  17cv1456-JAH (JLB)
 1         personal benefits related to lifestyle expenses incurred on the Related Bank
           Accounts of at least $327,101 that cannot be apportioned between the two individual
 2
           defendants based on information available to me.
 3
 4   Doc. No. 34-2, p. 11; Expert Report, p. 5. Defendants argue that the documented financial
 5   evidence supporting apportionment is abundant and is sufficient for the Court to reject joint
 6   and several liability. In addition, Flowers and Fruition contend apportionment would be
 7   more in line with the intended purpose of disgorgement, as remedial rather than punitive,
 8   and that it would be improper to hold a defendant jointly and severally liable for a sum
 9   above the amount of profit he obtained from the fraudulent conduct. Defendants maintain
10   that doing so would amount to a penalty. SEC v. House Asset Mgmt., Inc., No. 02-2147,
11   2004 WL 2125773, *2 (C.D. Ill. Aug. 20, 2004); Hateley v. SEC, 8 F.3d 653, 656 (9th Cir.
12   1993). Further, Flowers argues that the Court should consider the lavish lifestyle and
13   expenditures of Nevett and his wife totaling $2,352,060 to that of Flowers totaling
14   $1,158,941 in deciding a fair and equitable disgorgement amount.
15                The District Court in SEC v. Whittemore faced a similar issue and turned to
16   the Third Circuit for guidance:
17         [T]he Third Circuit explained, “[v]ery often defendants move funds through various
           accounts to avoid detection, use several nominees to hold securities or improperly
18
           deprived [sic] profits, or intentionally fail to keep accurate records and refuse to
19         cooperate with investigators in identifying illegal profits…. Although there was
           evidence [defendant] transferred some of the proceeds for [co-defendant]’s benefit,
20
           (citation omitted), [defendant] never established where the ill-gotten gains finally
21         came to rest. Unlike in Hateley, where “the very agreement that [was] the source of
           their liability” obligated the defendant to pay the other defendants 90% of the ill-
22
           gotten gains, 8 F.3d at 655, no such arrangement was shown …, and he failed to
23         establish any alternative evidentiary basis for apportionment.
24   659 F.3d 1, 12 (D.C. Cir. 2011). Defendants do not provide evidence of an express
25   arrangement indicating the percentage each defendant was to receive. Instead, they point
26   to the expert opinion relying on the shared American Express credit card statements as
27   evidence of each Defendant’s pecuniary gain and as an alternative basis for apportionment
28   between Fruition and Flowers on the one hand, and Nevett on the other. Plaintiff is seeking

                                                  7
                                                                                 17cv1456-JAH (JLB)
 1   disgorgement of an amount almost identical to the total payments made by Defendants for
 2   credit card purchases, differing only by $340.00. Plaintiff contends that since Flowers and
 3   Nevett avoided depositing their ill-gotten gains into their personal bank accounts, there is
 4   no direct evidence of their respective pecuniary gain. The SEC’s expert was not able to
 5   identify the amounts that Flowers and Nevett each “personally received,” but only the
 6   amounts paid to the credit card account, held in the name of Checkpoint Marketing and
 7   paid from bank accounts belonging to Fruition and Kavame Holdings.
 8         Defendants must show with “concrete evidence—that the ill-gotten gains [each]
 9   benefited from may clearly and easily be segregated from [the] overall profits.” Sec. &
10   Exch. Comm’n v. E-Smart Techs., Inc., 139 F. Supp. 3d 170, 188 (D.D.C. 2015). Although
11   payments made to the Checkpoint Amex card are a modest indication of Flowers’ and
12   Nevett’s individual pecuniary gain - likely, although not definitively from the fraudulent
13   scheme – the credit card payments do not provide conclusive evidence of the percentage
14   of profit each personally received. The Amex statement does not allow the Court to
15   determine what percentage of the ill-gotten gains ultimately remained with Fruition or what
16   portion of the credit card payments originated from alternate sources of income. Defendant
17   Nevett argues in opposition to Plaintiff’s motion that a “rather large leap of faith” is
18   required to link the disgorgement amounts from the sale of securities to luxury purchases
19   made on a credit card. See Doc. No. 35, p. 8. While the opinion of Plaintiff’s expert as to
20   Flowers and Nevett’s personal benefit may be reasonable in light of the information
21   available, Defendants offered no concrete evidence that the ill-gotten gains could be easily
22   traced through various accounts, transactions, and transfers into the final form of a credit
23   card payment. Defendants have not met their burden of establishing an alternative
24   evidentiary basis for apportionment and therefore the Court finds joint and several liability
25   is appropriate.
26         3.     Calculation of Pre-Tax Proceeds
27         Plaintiff’s forensic expert opined that the total gross proceeds from the securities
28   transactions amounted to $4,035,389. After deducting acquisition and transaction costs, the

                                                  8
                                                                                 17cv1456-JAH (JLB)
 1   pre-tax proceeds amounted to $3,684,954. Flowers and Fruition contend an analytical error
 2   was made in calculating the pre-tax proceeds because the expert failed to fully credit
 3   acquisition and commission costs – namely the initial payment for Lincot and Artec shares
 4   of $607,250, transactional attorneys’ fees of $37,000, and a 1.5% commission for sales of
 5   stock made through the brokerage firm totaling $37,934. Defendants argue these costs
 6   should be factored into the pre-tax proceed calculations.
 7         Plaintiff requests the Court preclude Defendants from now presenting evidence since
 8   they invoked their Fifth Amendment right against self-incrimination and refused to answer
 9   questions about the fraudulent scheme, how it operated, what their expenses and profits
10   were, or their financial condition. Consideration of Defendants’ evidence now, Plaintiff
11   argues, would be unfairly prejudicial since it was withheld during discovery. The Court
12   agrees and finds that Defendants forfeited the right to offer evidence disputing the accuracy
13   of Plaintiff’s calculations. See SEC v. Colello, 139 F.3d 674, 677-78 (9th Cir. 1998); see
14   also SEC v. Rose Fund, LLC, 156 Fed. Appx. 3 (9th Cir. 2005). The Court declines
15   Defendants’ request to deduct additional costs and fees not accounted for by Plaintiff’s
16   expert when calculating pre-tax proceeds. The disgorgement amount of $3,684,954.00
17   represents “a reasonable approximation of the profits causally connected to the violation.”
18   Rose Fund LLC, 156 F. Appx. at 4 (quoting SEC v. First Pacific Bancorp, 142 F.3d 1186,
19   1192 n. 6 (9th Cir.1998)).
20         B.     CIVIL PENALTIES
21         The Securities and Exchange Acts provide for three tiers of penalties and the amount
22   of any penalty is to be “determined by the court in light of the facts and circumstances.”
23   15 U.S.C. §78u(d)(3)(B), 15 U.S.C. § 77t(d)(2)(A). First tier penalties may be imposed for
24   any violation of either Act. See id. §§ 77t(d)(2)(A), 78u(d)(3)(B)(i). Second tier penalties
25   apply to violations that “involved fraud, deceit, manipulation or deliberate or reckless
26   disregard of a regulatory requirement.” Id. §§77t(d)(2)(B), 78u(d)(3)(B)(ii). Third-tier
27   penalties apply to violations that (i) involve “fraud, deceit, manipulation, or reckless
28   disregard of a regulatory requirement” and (ii) “directly or indirectly resulted in substantial

                                                   9
                                                                                   17cv1456-JAH (JLB)
 1   losses or created a significant risk of substantial losses to other persons.”                      Id. §§
 2   77t(d)(2)(C), 78u(d)(3)(B)(iii). A penalty cannot exceed the greater of either a specific
 3   statutory amount, or “the gross amount of pecuniary gain to such defendant as the result of
 4   the violation.” Id. §§ 77t(d)(2), 78u(d)(3)(B).
 5          The specific amount of the civil penalty imposed within each tier is discretionary. In
 6   assessing an appropriate civil penalty, courts often apply the Murphy factors. SEC v.
 7   Murphy, 626 F.2d 633 (9th Cir. 1980). Those factors include: (1) the degree of scienter
 8   involved; (2) the isolated or recurrent nature of the infraction; (3) the defendant’s
 9   recognition of the wrongful nature of his conduct; (4) the likelihood, because of the
10   defendant’s professional occupation, that future violations might occur; and (5) the
11   sincerity of his assurances against future violations. See Murphy, 626 F.2d at 655; see also
12   CMKM Diamonds, Inc., 635 F. Supp. 2d at 1192.
13          The SEC requests that the Court impose third-tier civil penalties equal to the gross
14   pecuniary gain that each Defendant realized. Plaintiff argues that Flowers and Nevett: (1)
15   acted with a high level of scienter, as shown by their efforts to conceal their actions through
16   the use of nominee companies and accounts; (2) organized and participated in recurrent
17   violations, first with Lincot, then with Artec; (3) have not admitted the allegations or
18   recognized the wrongful nature of their conduct and; (4) have not provided any assurances
19   against future violations. Plaintiff further argues that since both Flowers and Nevett have
20   a history of federal securities law violations, substantial civil penalties are necessary and
21   appropriate for both punishment and deterrence. 6
22          Defendants argue that they (1) have voluntarily left, and consented to a judgment
23   barring them from, the penny stock industry, (2) do not currently have gainful employment,
24   and (3) have been permanently enjoined from future violations pursuant to the entry of
25
26
27   6
       Flowers requests the Court take judicial notice of the order granting relief from judgment in the prior
     state court action referenced by Plaintiff. Pursuant to Fed. R. Evid. 201(c)(2), the Court must take
28   judicial notice if a party requests it and the court is supplied with the necessary information.
                                                         10
                                                                                              17cv1456-JAH (JLB)
 1   judgment. Further, Defendants contend that the invocation of their Fifth Amendment rights
 2   should not be held against them in determining the civil penalty. In addition, and in spite
 3   of Fruition’s agreement to pay disgorgement and civil penalties, Defendants argue that
 4   Fruition should be excused from monetary remedies and civil penalty. Flowers concedes
 5   that Fruition is merely an alter ego and that he will ultimately be responsible for any
 6   pecuniary gain realized by Fruition, as well as any financial penalty imposed. At most,
 7   Defendants request the statutory maximum 7 be imposed as opposed to penalties equal to
 8   each Defendants’ gross pecuniary gain.
 9          Weighing the Murphy factors, the Court finds a high level of scienter involved in
10   both schemes. The Court takes into consideration Defendants’ willful and early departure
11   from the penny stock industry and their consents to entry of judgment providing assurances
12   against future violations. The Court declines to penalize Defendants for asserting their
13   constitutional right under the Fifth Amendment and assigns no weight to Defendants’
14   failure to admit the allegations.
15          Separate and apart from the Murphy factors, Defendants implore the Court to
16   consider each Defendant’s respective ability to pay the penalty imposed. The Court notes
17   Nevett and his wife are currently joint-debtors in a Chapter 7 bankruptcy proceeding and
18   neither he nor his wife are employed. Flowers submits that Fruition is non-operational and
19   has no assets. However, financial status plays a nominal role in this Court’s’ assessment.
20   The serious and sophisticated nature of the offense, the financial harm caused to victims,
21   intentional misconduct alleged and willful participation by Defendants in the recurrent
22   fraud on the public are all factors that significantly tip the scales of justice. Accordingly,
23   the Court assesses civil penalties for each scheme involving Lincot and Artec separately as
24   follows:
25
26
     7
       For third-tier penalties involving violations that occurred after 2009 through March 5, 2013, the
27   statutory amount, adjusted for inflation, is $150,000 for natural persons. After March 6, 2013 through
     November 2, 2015, the statutory amount is $160,000 for natural persons. See 15 U.S.C §78u(d)(3). For
28   a corporate entity, the amounts are $725,000 and $775,000, respectively. Id.
                                                       11
                                                                                          17cv1456-JAH (JLB)
 1         Defendant Troy Flowers to pay a civil penalty of $150,000 for violations relating to
 2   Lincot and $160,000 for violations relating to Artec.
 3         Defendant Sean Nevett to pay a civil penalty of $150,000 for violations relating to
 4   Lincot and $160,000 for violations relating to Artec.
 5         Defendant Fruition Inc. to pay a civil penalty of $725,000 for violations relating to
 6   Lincot and $775,000 for violations relating to Artec.
 7                                            CONCLUSION
 8         For the foregoing reasons, Plaintiff’s Motion for Monetary Remedies is GRANTED
 9   in part and DENIED in part.
10         IT IS HEREBY ORDERED that:
11         (1) Defendant Troy Flowers’ request for judicial notice is GRANTED;
12         (2) Plaintiff’s motion to strike Exhibit H to Defendant Troy Flowers’ declaration
13            and the declaration of Kelly Flowers in support of Defendants’ opposition is
14            DENIED;
15         (3) Defendants Troy Flowers, Sean P. Nevett, and Fruition Inc. are held joint and
16            severally liable and shall pay disgorgement of the ill-gotten gains in the amount
17            of $3,684,954.00 and prejudgment interest in the amount of $194,443.31, for a
18            total of $3,879,397.31;
19         (4) Plaintiff’s request for third-tier civil penalties is GRANTED in part and
20            DENIED in part as follows:
21                a. Defendant Troy Flowers shall pay civil penalties of $310,000;
22                b. Defendant Sean P. Nevett shall pay civil penalties of $310,000; and
23                c. Defendant Fruition Inc. shall pay civil penalties of $1,500,000.00.
24         IT IS SO ORDERED.
25
26   DATED: November 16, 2018
                                                  _________________________________
27
                                                   HON. JOHN A. HOUSTON
28                                                 UNITED STATES DISTRICT JUDGE

                                                 12
                                                                                17cv1456-JAH (JLB)
